 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL JAMES WILSON,                               No. 2:19-cv-0249 WBS AC P
12                        Plaintiff,
13             v.                                         ORDER TO SHOW CAUSE
14    SCOTT JONES, et al.,
15                        Defendants.
16

17            For the reasons set forth below, within fourteen (14) days after the filing date of this order,

18   plaintiff shall show cause in writing why this case should not be involuntarily dismissed with

19   prejudice due to plaintiff’s failure to comply with court orders, specifically, plaintiff’s failure to

20   respond to this court’s order to show cause filed and served August 8, 2019. See Fed. R. Civ. P.

21   41(b).

22            On June 4, 2019, in a settlement conference conducted by the undersigned in Wilson v.

23   County of Sacramento et al., Case No. 2:18-cv-2427 KJM KJN P (hereafter “Wilson I”), the

24   parties reached a global settlement agreement as to that case and this one. The court directed the

25   filing of final dispositional documents by August 5, 2019. On that date, defense counsel

26   informed the court in Wilson I that they had fully complied with their obligations under the

27   agreement and provided plaintiff with dispositional documents for his signature in both cases, but

28   that plaintiff had failed to return the executed documents to defense counsel. See Wilson I, ECF
                                                         1
 1   No. 26. On August 8, 2019, the undersigned issued an order to show cause to plaintiff in both
 2   cases, requiring plaintiff’s response within fourteen days. Plaintiff did not respond in either case.
 3   Moreover, on September 4, 2019, defendants notified the court in Wilson I that plaintiff had
 4   refused to execute the parties’ settlement agreement. Wilson I, ECF No. 29.
 5          Plaintiff is informed that defendants are entitled to seek enforcement of the settlement
 6   agreement in the instant case. Although defendants have not formally appeared in this action,
 7   because it settled prior to service, they actively participated in the settlement conference and
 8   therefore have standing to seek enforcement of the global settlement agreement.
 9          Accordingly, IT IS HEREBY ORDERED that:
10          1. Plaintiff is directed to show cause in writing, within fourteen (14) days after the filing
11   date of this order, why this case should not be involuntarily dismissed with prejudice due to
12   plaintiff’s failure to comply with court orders. See Fed. R. Civ. P. 41(b).
13          2. Failure of plaintiff to timely comply with this order will result in the imposition of
14   sanctions subject to the reasonable discretion of this court. See Local Rule 110 (a party’s failure
15   to comply with a court order “may be grounds for imposition by the Court of any and all
16   sanctions authorized by statute or Rule or within the inherent power of the Court”).
17          3. The deadline for filing the final dispositional documents in the instant case is extended
18   to September 27, 2019.
19          4. The Clerk of Court is directed to serve a courtesy copy of this order on counsel for the
20   defendants: Jonathan B. Paul, Rivera & Associates, 11341 Gold Express Drive, Suite 160, Gold
21   River, CA 95670.
22   DATED: September 6, 2019
23

24

25

26

27

28
                                                        2
